Citation Nr: 1029632	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  06-14 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for right knee patellofemoral syndrome, on a schedular basis.

2.  Entitlement to an initial evaluation in excess of 10 percent 
for right knee patellofemoral syndrome, on an extraschedular 
basis.

3.  Entitlement to a total disability rating based on individual 
unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Breisblatt, Law Clerk
INTRODUCTION

The Veteran had active service from October 1984 to July 1987.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island, which established service connection for right knee 
patellofemoral syndrome, evaluated as 10 percent disabling, 
effective September 30, 2005.

This matter was previously before the Board in May 2009, at which 
time it was remanded for additional development.  It is now 
returned to the Board.

The Board notes that the RO has not formally adjudicated the 
Veteran's TDIU claim.  However, the Veteran indicated at the 
November 2005 and September 2009 VA examinations that he has been 
unemployed since 2005 due solely to his service-connected 
disability of the right knee (i.e., the service-connected 
disability that is the subject of this appeal).  As such, the 
issue of entitlement to a TDIU rating has been raised and is part 
of the current appeal.  See Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

For the reasons addressed in the REMAND portion of the decision 
below, the Board finds that further development is required with 
respect to the issues of entitlement to an increased rating for 
right knee patellofemoral syndrome on an extraschedular basis, 
and the issue of entitlement to a TDIU.  Accordingly the issues 
are REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The right knee patellofemoral syndrome currently manifests 
limitation of flexion to 100 degrees, and no limitation of 
extension.

2.  The right knee patellofemoral syndrome is productive of 
slight recurrent lateral instability, but does not manifest 
moderate or greater recurrent subluxation or lateral instability. 


CONCLUSIONS OF LAW

1.  The criteria for an initial schedular disability rating in 
excess of 10 percent for a right knee patellofemoral syndrome 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Codes (DCs) 5003, 
5010, 5260, 5261 (2009).

2.  The criteria for a separate initial schedular disability 
rating of 10 percent, but not greater, for right knee 
patellofemoral syndrome with lateral instability have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.71a, DC 5257 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Review of the claims file reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 (West 
2002), et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  This claim arises from the Veteran's 
disagreement with the initial evaluation following the grant of 
service connection, and Courts have held that once service 
connection is granted the claim is established, additional notice 
is not required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlop v. 
Nicholson, 21 Vet. App. 112 (2007).  

As for the duty to assist, the RO obtained the Veteran's service 
treatment records (STRs), VA medical records, and private medical 
records, and provided two VA examinations.  See Caffrey v. West, 
6 Vet. App. 377, 381 (1994).  As there is no other indication or 
allegation that relevant evidence remains outstanding, the Board 
finds that the duty to assist has been met.  38 U.S.C.A. § 5103A.

The Board is also satisfied as to substantial compliance with its 
May 2009 remand directives.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 
(1998).  This included obtaining the Veteran's recent medical 
records, providing the Veteran with notice of the scheduled VA 
examination, giving the Veteran a new VA examination, and then 
readjudicating the claim in a supplemental statement of the case 
(SSOC).

Increased Rating

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable general policy considerations 
are:  interpreting reports of examination in light of the whole 
recorded history; reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability (38 C.F.R. § 4.2); resolving 
any reasonable doubt regarding the degree of disability in favor 
of the claimant (38 C.F.R. § 4.3); where there is a question as 
to which of two evaluations applies, assigning the higher of the 
two where the disability picture more nearly approximates the 
criteria for the next higher rating (38 C.F.R. § 4.7); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity (38 C.F.R. § 4.10).  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

In evaluating disabilities of the musculoskeletal system, as 
here, additional rating factors include functional loss due to 
pain supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40 (2009).  Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction of 
normal excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (2009).  The intent of the Rating Schedule is to 
recognize painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable rating 
for the joint.  38 C.F.R. § 4.59 (2009).  See also DeLuca v. 
Brown, 8 Vet. App. 202, 204-07 (1995).

The degree of impairment resulting from a disability is a factual 
determination and generally the Board's primary focus in such 
cases is upon the current severity of the disability.  Francisco 
v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999), it was held that the rule from Francisco 
does not apply where the veteran has expressed dissatisfaction 
with the assignment of an initial rating following an initial 
award of service connection for that disability, as here.  
Rather, at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts found - 
a practice known as "staged" ratings.  More recently, it has 
also been held that "staged" ratings are appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505, 509-10 (2007).  

With regard to the Veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992).

In this case, a rating decision dated in January 2006 granted 
service connection for patellofemoral syndrome of the right knee, 
and assigned a 10 percent evaluation under DC 5260.  

DC 5260 provides ratings based on limitation of flexion of the 
leg.  Flexion of the leg limited to 45 degrees is rated as 10 
percent disabling.  Flexion of the leg limited to 30 degrees is 
rated as 20 percent disabling.  38 C.F.R. § 4.71a.  See 
VAOPGCPREC 09-04 (separate ratings may be granted based on 
limitation of flexion (DC 5260) and limitation of extension (DC 
5261) of the same knee joint). 

DC 5261 provides ratings based on limitation of extension of the 
leg.  Extension of the leg limited to 10 degrees is rated as 10 
percent disabling.  Extension of the leg limited to 15 degrees is 
rated as 20 percent disabling.  38 C.F.R. § 4.71a.  

Normal ranges of motion of the knee are to 0 degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II.

DC 5257 provides ratings for other impairment of the knee.  
Slight recurrent subluxation or lateral instability of the knee 
is rated as 10 percent disabling. Moderate recurrent subluxation 
or lateral instability of the knee is rated as 20 percent 
disabling.  38 C.F.R. § 4.71a.  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in VA's Rating Schedule.  
And rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  That is to say, use of 
these descriptive terms is not altogether dispositive of the 
rating that should be assigned, but it is nonetheless probative 
evidence to be considered in making this important determination.  
38 C.F.R. §§ 4.2, 4.6.
VA treatment records show that in July 2008 the Veteran was noted 
to have mild degenerative joint disease of the right knee.  

Under DC 5010, arthritis, due to trauma, is rated as degenerative 
arthritis or osteoarthritis under DC 5003.  Under DC 5003, 
degenerative arthritis, a 10 percent rating is warranted when 
there is X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups.  A 20 percent rating is 
warranted where there is X-ray evidence of the involvement of 2 
or more major joints or 2 or more minor joint groups with 
occasional incapacitating exacerbations.  DC 5003 also indicates 
that the arthritis will be rated on the basis of the extent it 
causes limitation of motion in the affected joint.  38 C.F.R. 
§ 4.71a.  

In VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997), VA's 
General Counsel held that a claimant who has arthritis and 
instability of the knee may be rated separately under DC 5003-
5010 (for the arthritis) and DC 5257 (for the instability) based 
on additional disability.  It was specified that, for a knee 
disorder already rated under DC 5257, a claimant would have 
additional disability justifying a separate rating if there is 
limitation of motion under DC 5260 (flexion) or DC 5261 
(extension).  Hence, if a claimant has a disability rating under 
DC 5257 for instability of the knee and there is also X-ray 
evidence of arthritis and resulting limitation of knee motion, a 
separate rating is available under DC 5003-5010.  Likewise, if a 
claimant has a disability rating under DC 5003 for arthritis of 
the knee, and there is evidence of instability, a separate rating 
is available under DC 5257.  See VAOPGCPREC 9-98 (August 14, 
1998) (clarifying that, to receive separate ratings on this 
basis, the veteran must at least have sufficient limitation of 
motion to meet the threshold minimum requirements for a 0 percent 
rating under either DC 5260 or DC 5261, for flexion or extension 
respectively, or have pain causing additional limitation of 
motion to at least these extents).  

The Veteran was afforded a VA examination in November 2005.  The 
Veteran reported throbbing pain, decreased range of motion, 
stiffness, instability, locking, and edema of the right knee.  
The Veteran stated he uses a right knee brace daily.  The 
examiner stated there was tenderness to palpation, mild laxity, 
flexion to 100 degrees (140 degrees is normal), and 0 degrees 
extension (0 degrees is normal).  The examiner noted no weakness, 
fatigue, or incoordination following repetition of the knee.  The 
examiner diagnosed the Veteran with "patellofemoral syndrome 
with laxity of the patella right knee."

The Veteran also saw his private physician, Dr. J.R., on two 
occasions in March and April of 2006.  The physician stated that 
the Veteran has medial laxity, and limited swelling and range of 
motion with tenderness.  

The Veteran had surgery on his right knee in May 2007 to repair a 
patellar tendon tear by his private physician, Dr. H.

VA treatment records show that from July to August 2008 the 
Veteran was noted to have mild degenerative joint disease of the 
right knee.  The Veteran described severe right knee pain that 
kept him awake at night.  The Veteran also stated that the 
medications he was receiving for right knee pain were not 
working.

The Veteran was afforded another VA examination in September 
2009.  The Veteran reported right knee weakness, swelling, 
locking, instability, tightness, and pain that radiated from the 
right knee to his hip.  The VA examiner noted that the Veteran 
walked with a slight limp and wore a knee brace.  The examiner 
determined that the Veteran had flexion to 100 degrees (140 
degrees is normal) and extension to 0 degrees (0 degrees is 
normal), noting pain with range of motion.  The examiner stated 
that there was no swelling, effusion, erythema, or joint laxity.  
The examiner stated that the Veteran had no weakness, fatigue, or 
lack of endurance following repetition of the knee.  The examiner 
noted that the X-ray showed moderate suprapatellar effusion and 
early degenerative joint disease.

Based on this record, the Board finds that the Veteran is not 
entitled to an increased evaluation for his right knee disability 
based on limitation of flexion under DC 5260.  In this regard, 
while the Veteran does have limitation of motion of flexion of 
his right knee and that motion is painful, his limitation of 
flexion, even when considering pain, does not warrant a rating 
higher than 10 percent under the criteria in the Schedule for 
Rating Disabilities set forth above.  More specifically, his 
right knee is not shown to have limitation of flexion to 30 
degrees as required for a 20 percent rating.  As such the 
currently assigned 10 percent evaluation based on limitation of 
flexion of the right knee is appropriate.  38 C.F.R. § 4.71a.

The Board also finds that the Veteran is not entitled to a rating 
of more than 10 percent for his right knee disability based on 
limitation of extension under DC 5261.  In this regard, the 
Veteran does not have limitation of extension of his right knee 
and therefore does not warrant a rating higher than 10 percent 
under the criteria in the Schedule for Rating Disabilities set 
forth above.  More specifically both VA examinations reflect full 
extension at 0 degrees for the right knee.  

With respect to entitlement to a higher rating for arthritis 
under DCs 5003-5010, the post-service medical records do not 
include X-ray evidence of the involvement of 2 or more major 
joints or 2 or more minor joint groups with occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a.  Moreover, 
since arthritis is also rated based on limited motion, it cannot 
provide an additional basis for a higher or separate rating.

Additionally the Veteran did not have any additional functional 
impairment, including additional limitation of motion, from the 
DeLuca factors of weakness, impaired endurance, or fatigue.  
DeLuca, 8 Vet. App. at 204-07.  The Veteran's pain on functional 
use also does not provide any basis for a higher rating, as there 
is no additional uncompensated limitation of motion that is not 
already compensated by the current rating.

However, the Board finds that the Veteran is entitled to a 
separate 10 percent evaluation under DC 5257.   More 
specifically, the November 2005 VA examiner and the Veteran's 
private physician in March 2006 determined that the Veteran had 
mild laxity in the right knee.  In addition, while the September 
2009 VA examiner did not find laxity in the knee, he did find 
that the Veteran wore a knee brace daily and noted the Veteran's 
complaints of "giving way" of the right knee.  Thus, giving the 
Veteran the benefit of the doubt, the Board finds that he is 
entitled a separate 10 percent rating for slight recurrent 
lateral instability of his right knee.  38 C.F.R. § 4.71a.
 
However, the evidence does not show that the Veteran is entitled 
to a rating higher than 10 percent under DC 5257.  The evidence 
of record does not establish that the Veteran's right knee 
presents symptoms of moderate or greater recurrent subluxation or 
lateral instability.  At the November 2005 VA compensation 
examination the VA examiner determined that the Veteran's laxity 
was mild.  Additionally, at the September 2009 VA examination, 
the VA examiner determined that the Veteran does not currently 
experience joint laxity.  The VA Medical Center (VAMC) records 
are also unremarkable for any complaint, diagnoses of, or 
treatment for subluxation or lateral instability of the Veteran's 
right knee.  Therefore, the Veteran is not entitled to a separate 
rating higher than 10 percent under DC 5257.  38 C.F.R. § 4.71a.

Since, as mentioned, the present appeal arises from an initial 
rating decision which established service connection and assigned 
an initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the entire 
period is to be considered to ensure that consideration is given 
to the possibility of staged ratings; that is, separate ratings 
for separate periods of time based on the facts found.  See 
Fenderson, 12 Vet. App. at 125-26.  However, with the exception 
of the newly assigned 10 percent rating under DC 5257, the 
Veteran has not met the requirements for a higher or additional 
separate rating at any time since the effective date of service 
connection.

In summary, the Board finds that the evidence supports a separate 
10 percent rating under DC 5257, but is against a higher or 
additional separate ratings at any time since the effective date 
of service connection.  


ORDER

An initial schedular rating in excess of 10 percent for right 
knee patellofemoral syndrome is denied.

Subject to the provisions governing the award of monetary 
benefits, a separate initial schedular rating of 10 percent for 
right knee patellofemoral syndrome with lateral instability is 
granted.


REMAND

Increased Rating - Extraschedular Consideration

In exceptional cases where the schedular evaluations are found to 
be inadequate, an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities may be approved 
provided the case presents such an exceptional or unusual 
disability picture with related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2009).

The Court has held that the question of an extraschedular rating 
is a component of a veteran's claim for an increased rating.  See 
Bagwell v. Brown, 9 Vet. App. 157, 158 (1996).  However, under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make 
a determination as to an extraschedular evaluation in the first 
instance.  See also VAOPGCPREC 6-96.  Nevertheless, the Court has 
further held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash, 8 Vet. App. at 227.  

As noted in the Introduction, the Veteran indicated that he has 
been unemployed since 2005 due solely to his service-connected 
disability of the right knee (i.e., the service-connected 
disability that is the subject of this appeal).  Therefore, the 
Board finds that this case does raise the issue of extraschedular 
consideration.  However, recent examination findings noting the 
likelihood that the Veteran is probably precluded from physical 
employment warrants additional consideration of this aspect of 
the Veteran's increased rating claim.  

TDIU

The Board notes that the Court has held that a claim of 
entitlement to a TDIU is part of an increased rating claim when 
such claim is raised by the record.  Rice, 22 Vet. App. at 453-
54.  The Court further held that when evidence of unemployability 
is submitted at the same time that the veteran is appealing the 
initial rating assigned for a disability, the claim for TDIU will 
be considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  Therefore, the Board finds that the 
RO must consider entitlement to TDIU as a claim included within 
the Veteran's claim for an increased rating.  

Total disability is considered to exist when there is any 
impairment in mind or body that is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. § 3.340(a)(1) (2009).  A total 
disability rating for compensation purposes may be assigned on 
the basis of individual unemployability, that is, when the 
disabled person is, in the judgment of the rating agency, unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. § 4.16(a) 
(2009).  If there is only one service-connected disability, it 
must be rated at 60 percent or more; if there are two or more 
service-connected disabilities, at least one disability must be 
rated at 40 percent or more, and sufficient additional disability 
must bring the combined rating to 70 percent or more.  Id.  
Individual unemployability must be determined without regard to 
any non-service connected disabilities or the veteran's advancing 
age.  38 C.F.R. §§ 3.341(a), 4.19 (2009); Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).  

If a veteran does not meet these threshold minimum percentage 
standards set forth in 38 C.F.R. § 4.16(a), he still may be 
entitled to a TDIU on an extra-schedular basis, provided he is 
unable to secure or follow a substantially gainful occupation by 
reason of his service-connected disabilities.  38 C.F.R. § 
4.16(b)(2009).  See also 38 C.F.R. § 3.321(b)(1) and Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).  Thus, the Board must assess 
whether there are circumstances in the Veteran's case, apart from 
any nonservice-connected conditions and advancing age, which 
would justify a total rating based on unemployability.  See Van 
Hoose, 4 Vet. App. at 363; see also Hodges v. Brown, 5 Vet. App. 
375, 378 (1993); Blackburn v. Brown, 4 Vet. App. 395, 398 (1993).

In this case, the Veteran is service-connected for right knee 
patellofemoral syndrome under DC 5260 (rated as 10% disabling) 
and right knee patellofemoral syndrome with lateral instability 
under DC 5257 (rated as 10% disabling).  His total combined 
disability rating is 20 percent.

As such, he does not have a sufficient rating to satisfy the 
threshold minimum requirements of 38 C.F.R. § 4.16(a) for 
consideration of a TDIU.  But, as mentioned, he can still show 
his entitlement to this benefit by establishing his 
unemployability under the special provisions of § 4.16(b).  
See also 38 C.F.R. § 3.321(b)(1); Floyd, 9 Vet. App. at 96; 
Shipwash, 8 Vet. App. at 227.

In September 2009, the Veteran was afforded a VA compensation 
examination.  However, for the same reasons stated with respect 
to extraschedular consideration of the Veteran's increased rating 
claim, further development is warranted with respect to the 
Veteran's claim for TDIU.  

In summary, as to the TDIU claim, it is not clear whether the 
Veteran's service-connected disability precludes him from 
obtaining and maintaining substantially gainful employment.  The 
Board thus finds that the claim for TDIU must also be remanded 
for further examination and opinion regarding the issue of the 
Veteran's employability.  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should send the Veteran a 
VCAA letter concerning the evidence 
necessary for entitlement to an 
extraschedular rating for his service-
connected right knee patellofemoral 
syndrome and entitlement to a TDIU.

2.  Schedule the Veteran for another VA 
orthopedic examination.  The claims file 
must be made available to the examiner for 
review prior to the examination, and the 
examination report should indicate that 
such a review was conducted.  

Following the examination the examiner 
should state whether the Veteran's service-
connected right knee disability prevents 
him from obtaining or retaining a 
substantially gainful occupation.  
Specifically, the examiner should describe 
what types of employment activities would 
be limited due to the Veteran's service-
connected disability, bearing in mind his 
entire social-medical history, 
particularly, any degree of industrial 
impairment.  The examiner should not 
consider impairment from nonservice-
connected disabilities when assessing 
whether the service-connected disability 
renders the Veteran unemployable.  If, 
prior to this examination, the Veteran is 
granted service connection for other 
disabilities, the examiner should also 
consider these disabilities.

3.  The AMC/RO should read all medical 
opinions obtained to ensure that the remand 
directives have been accomplished, and 
should return the case to the examiner if 
all questions posed are not answered.  

4.  After completing any additional 
development deemed necessary, the RO should 
then determine whether the Veteran's claims 
should be referred to the Chief Benefits 
Director or the Director, Compensation and 
Pension Services (now the Under Secretary 
for Benefits) for consideration of the 
assignment of an extraschedular evaluation.

Thereafter, if the AMC/RO determines that referral for an 
extraschedular rating is not appropriate, the Veteran and his 
representative should be furnished a Supplemental Statement of 
the Case (SSOC) regarding this matter and an opportunity to 
respond.  The case should then be returned to the Board for 
further appellate consideration, if in order, and by this remand, 
the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other

appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


